Citation Nr: 1021496	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-33 114	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type 
II Diabetes Mellitus.

2.  Entitlement to service connection for fibromyalgia, 
including as secondary to the service-connected diabetes.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD), anxiety and depression.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
19, 1970 to February 15, 1974 and from March 8, 1974 to March 
7, 1977.  He had additional service from March 8, 1977 to 
November 19, 1979, but was discharged under other than 
honorable conditions and therefore is ineligible for VA 
benefits for that last period of service.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2006 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

As support for his claims, the Veteran and his ex-wife 
testified at a videoconference hearing in April 2010 before 
the undersigned Veterans Law Judge of the Board.  During the 
hearing he submitted additional evidence and waived his right 
to have the RO initially consider the evidence not already on 
file.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  And as also 
alluded to during the hearing and confirmed by 
written statements in March and April 2010, the Veteran 
withdrew his additional claims for service connection for 
tinnitus and ratings higher than 20 percent 
for the peripheral neuropathy affecting his left and right 
lower extremities.  38 C.F.R. § 20.204 (2009).  So those 
claims are no longer at issue.

And as for the claims that remain, the Board is remanding 
them to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.




REMAND

The Veteran testified during his recent April 2010 
videoconference hearing that the Social Security 
Administration (SSA) has determined he is 100 percent, i.e., 
totally disabled - including partly on account of the 
conditions at issue in this appeal.  As proof of this, he 
submitted copies of a July 2008 SSA award letter and select 
medical and other records the SSA apparently had considered 
in making its favorable determination.  The SSA's July 2008 
decision letter refers to severe diabetes and mental 
impairments - including PTSD, major depressive disorder 
and panic disorder, thereby confirming the award was at least 
partly based on the conditions at issue in this appeal.  

It is not entirely clear, however, whether the SSA records on 
file are complete since the Veteran submitted them, himself, 
and the RO had not previously tried to obtain them.  When, as 
here, VA is put on notice of the existence of relevant SSA 
records, VA must try and obtain these records before deciding 
the appeal as part of the duty to assist.  See 38 C.F.R. § 
3.159(c)(2) and (3) (2009); see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997).

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.	Obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, 
this must be documented in the claims file and 
the Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).



2.	Then readjudicate the claims in light of any 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and 
give him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


